Citation Nr: 1132080	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  11-08 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for Eagle syndrome.  

2.  Entitlement to service connection for general osteoporosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active military service with the U.S. Army from December 1988 to January 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

In June 2011, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing from the San Antonio VA satellite benefits office.  A transcript of the hearing is associated with the electronic record.

The Veteran sent additional evidence to the Board by telefacsimile on the day of the Board hearing, with a waiver of her right to its initial consideration by the RO.  38 C.F.R. §§ 19.9, 20.1304(c).  

During the course of this appeal, the issues of entitlement to an increased rating for a thoracic and lumbar spine disability, entitlement to an increased rating for abdominal and left foot scar, and entitlement to service connection for right and left foot osteoarthritis and fibromyalgia were denied by the RO in July 2010.  The Veteran filed a Notice of Disagreement in August 2008, and a Statement of the Case (SOC) was issued in April 2011.  However, review of the record reveals that no substantive appeal has been filed, and none of the above issues has been procedurally prepared or certified for appellate review.  Further, the RO has taken no action to indicate to the Veteran that these issues are on appeal.  See, e.g., hearing transcript, page 4.  Thus, none of those issues is before the Board.  38 C.F.R. §§ 20.101, 20.200.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

After review of the electronic record, the Board finds that additional development is needed before evaluating the merits of the Veteran's claims.

Regarding Eagle syndrome, the Board notes that the Veteran underwent a medical examination in December 2009 in connection with her claim and was diagnosed with Eagle syndrome at that time.  In a subsequent report dated in December 2010, the examining VA otolaryngologist concluded that it is less likely than not that the Veteran's Eagle syndrome is related to service.  However, since the medical examination and opinion, the Veteran has submitted a medical opinion from a private otolaryngologist (Dr. J.M.) dated in June 2011 wherein he states that he reviewed the Veteran's service treatment records and concludes that the records show a nexus relationship between the Veteran's current Eagle syndrome and the symptomatology shown in service.  It is notable, however, that the otolaryngologist provides insufficient rationale for his conclusion, stating only that he had seen military records and X-ray reports indicating Eagle syndrome, and citing to no specific notes or findings in support of the conclusion that it is directly related to symptomatology shown in service.  Moreover, we note that the question of whether the Veteran's Eagle syndrome is, in the alternative, secondary to her service-connected gastroesophageal reflux disease (GERD) has been reasonably raised by the record.  See private treatment note from Dr. J.M. dated December 17, 2010.  Given the foregoing, and what appears to be a complex disability picture presented in this case, the Board finds that a supplemental medical opinion from a physician specialist is needed.    

Regarding the Veteran's claimed osteoporosis, the Board notes that the otolaryngologist who performed the December 2009 VA medical examination also evaluated the Veteran for her claimed osteoporosis at that time.  The examiner diagnosed osteopenia, explaining that the T-scores on her bone density studies were consistent with osteopenia and did not meet the requirements for osteoporosis, per se.  However, he also identified "generalized osteoporosis" as a problem associated with the diagnosis, which suggests that the Veteran does have osteoporosis.  He provided no explanation for the apparent contradictory findings.  In addition, the examiner did not specifically comment on the findings of osteoporosis reflected in the Veteran's service treatment records or the fact that she was notedly taking medication to treat osteoporosis during service.  Further, we note that the Veteran submitted additional medical evidence in support of her claim on the day of the Board hearing showing that a physician who appears to specialize in arthritis care noted an assessment of "osteoporosis" with a T-score of -2.5 at the left trochanter in a May 2011 treatment record.  In light of the foregoing, the Board finds that a supplemental medical examination by an appropriate physician specialist is needed.   

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims folder to an appropriate physician specialist to obtain a supplemental medical opinion regarding the claimed Eagle syndrome.  If another medical examination is needed in order to provide the requested opinion, please so schedule.  A copy of this Remand, as well as appropriate access to the the electronic record as necessary, must be made available to and reviewed by the examiner/reviewer in conjunction with the examination or review.  All indicated evaluations, studies, and tests deemed necessary by the examiner/reviewer should be accomplished and all findings reported in detail.  The examiner/reviewer must confirm in the examination report that the appropriate excerpt from the electronic claims record was reviewed.

a.  Based on review of the appropriate records, to include (prior) examination of the Veteran, the examiner/reviewer should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current Eagle syndrome is related to the Veteran's active military service, to include any symptomatology shown therein, or whether current Eagle syndrome was caused or aggravated after service by the service-connected GERD; or whether such a relationship to service or a service-connected disability, based on causation or aggravation, is unlikely (i.e., a probability of less than 50 percent.)

b.  The examiner/reviewer should discuss evidence contained in the Veteran's service medical records, to include any relevant notations regarding her in-service complaints of facial pain, right neck pain, and throat soreness, and post-service lay and medical evidence, to include the June 2011 letter from the Veteran's private otolaryngologist, as well as any applicable medical principles in support of his or her conclusions.  In regard to the lay evidence of record, the examiner should note the multiple statements and testimony the Veteran has submitted on her own behalf, regarding in-service and post-service symptoms and experiences, and the examiner/reviewer should consider the credibility of those statements in light of confirming or contradicting evidence of record, including objective findings, as appropriate.

c.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If the conclusion is that the Veteran has Eagle syndrome which has been aggravated after service by the service-connected GERD, the examiner/ reviewer should attempt to identify the baseline level of severity of the condition before the onset of such aggravation, and the degree to which the aggravation has worsened the pre-existing condition.

e.  Note:  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the reviewer/examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed disorder.

2.  Schedule the Veteran for an appropriate examination for claimed generalized osteoporosis by an appropriate physician specialist.  A copy of this Remand, as well as appropriate access to the the electronic record as necessary, must be made available to and reviewed by the examiner/reviewer in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.

a.  Based on review of the appropriate records, interview of the Veteran, and examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current osteoporosis was caused by, or was initially manifested during, the Veteran's active military service, to include consideration of any symptomatology shown therein or any incident or event therein; or whether such a relationship to service is unlikely (i.e., a probability of less than 50 percent.)

b.  Based on review of the appropriate records, interview of the Veteran, and examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current osteoporosis is related to the Veteran's service-connected chronic kidney disease; or whether such a relationship to the disability, based on causation or aggravation, is unlikely (i.e., a probability of less than 50 percent.)

c.  The examiner should discuss evidence contained in the Veteran's service medical records and post-service lay and medical evidence, to include private treatment records, as well as any applicable medical principles in support of his or her conclusions.  In regard to the lay evidence of record, the examiner should note the multiple statements and testimony the Veteran has submitted on her own behalf, regarding in-service and post-service symptoms and experiences, and the examiner should consider the credibility of those statements in light of confirming or contradicting evidence of record, including objective findings, as appropriate.

d.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If the conclusion is that the Veteran has osteoporosis which has been aggravated after service by the service-connected chronic kidney disease, the examiner/ reviewer should attempt to identify the baseline level of severity of the condition before the onset of such aggravation, and the degree to which the aggravation has worsened the pre-existing condition

f.  Note:  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the reviewer/examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed disorder.

3.  After any additional notification and/or development deemed necessary is undertaken, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide the Veteran and her representative with an SSOC, with an appropriate period of time for response by the Veteran and/or her representative.  Thereafter, return the case to the Board for further consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Board intimates no opinion as to the ultimate disposition of the case at this time.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

